JIM HANNAH, Chief Justice, dissenting. |n I respectfully dissent. The search was illegal because (1) a law enforcement officer may not extend a traffic stop beyond the time necessary to complete the stop by withholding the citation and personal documents and (2) because no reasonable suspicion was discovered during the traffic stop to justify the detention after the purpose of the traffic stop was completed. I first address the question of whether, because Trooper Roark had not had Men-ne sign the warning citation or returned her personal documents, the traffic stop had not been completed at the time the request for consent to search was made. By ten minutes into the stop, Trooper Roark had completed his investigation of the speeding violation. All he had left to do was return Menne’s personal documents and obtain her signature on the citation. Trooper Roark withheld these items believing that, as long as he did not actually issue the citation and return the documents, the traffic stop was not completed. Citing Yarbrough v. State, 370 Ark. 31, 257 S.W.3d 50 (2007), and Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004), the majority agrees stating, “Our case law suggests that a stop is not complete until the warning citation and other documents are delivered back to the driver.” I disagree that issuance of a citation and return of personal documents controls when the purpose of a stop is completed. “A seizure that is justified solely by the interest in issuing a warning ticket to the driver can become unlawful if it is prolonged beyond the time reasonably required to complete that mission.” Illinois v. Caballes, 543 U.S. 405, 407, 125 S.Ct. 834, 160 L.Ed.2d 842 (2005). “[A]n investigative detention must be temporary and last no longer than is necessary to effectuate the purpose of the stop.” Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983). In Sims, this court stated that after hgthe routine checks of a traffic stop are completed, unless the officer has a reasonably articulable suspicion for believing that criminal activity is afoot, continued detention of the driver can become unreasonable. Sims, 356 Ark. at 514, 157 S.W.3d at 535 (citing United States v. Beck, 140 F.3d 1129 (8th Cir.1998)). Withholding the citation and personal documents after the purpose of the traffic stop has been completed as a means to detain a person converts a legal stop into an illegal stop because the probable cause that justified the traffic stop no longer exists. However, the majority concludes that there was reasonable suspicion that justified Menne’s detention, but nothing occurred during the traffic stop to give rise to the reasonable suspicion that is required to detain. To detain, there must be a “particularized and objective basis for suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S. 266, 278, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002). Detention after the purpose of a traffic stop is completed exists where “something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention.” Yarbrough v. State, 370 Ark. at 39, 257 S.W.3d at 56-57; see also Sims v. State, 356 Ark. at 514, 157 S.W.3d at 535 (quoting United States v. Mesa, 62 F.3d 159, 162 (6th Cir.1995) (“[o]nce the purposes of the initial traffic stop were completed, there is no doubt that the officer could not further detain the vehicle or its occupants unless something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention”)). Nothing occurred during the traffic stop in the present case to provide the necessary reasonable suspicion that Menne was committing, had committed, or was about to commit a crime. See Ark. R.Crim. P. 3.1. [ ^Reasonable suspicion requires facts and circumstances that rise above bare suspicion and conjecture. See Ark. R.Crim. P. 2.1. There must be an “articu-lable suspicion that the person has committed or is about to commit a crime.” Jefferson v. State, 349 Ark. 236, 244, 76 S.W.3d 850, 855 (2002) (quoting Thompson v. State, 303 Ark. 407, 409, 797 S.W.2d 450, 451 (1990)). An articulable or reasonable suspicion requires facts or circumstances that give rise to more than a bare, imaginary, or purely conjectural suspicion. Jefferson, 349 Ark. at 245, 76 S.W.3d at 856. A hunch is not enough. Belsky v. State, 831 So.2d 803, 804 (Fla.Dist.Ct.App.2002). “A bare suspicion or a ‘mere hunch’ that criminal activity may be occurring is not sufficient.” Id. (quoting Ippolito v. State, 789 So.2d 423, 425 (Fla.Dist.Ct.App.2001)). The factors the majority relies on to find reasonable suspicion only give rise to a hunch or bare suspicion that Menne might be involved with drugs. Trooper Roark admits that he observed nothing during the traffic stop that caused him to suspect Menne. The only factors arising during the traffic stop that might imply criminal activity are nervousness and the time of the stop. “[M]ere nervousness cannot constitute reasonable suspicion of criminal activity and grounds for detention.” See Sims, 356 Ark. at 514-15, 157 S.W.3d at 535. The time of the stop is of slight persuasive value, if even that. Trooper Roark stopped Menne at 10:57 p.m., a time when many people are up and out and about. All the other factors cited by the majority existed independent of the stop and did not arise at the time of the stop. Nothing that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention. See Yarbrough and Sims. 1 uTrooper Roark wanted to search Men-ne’s vehicle because he had found marijuana seeds in it the month before during a traffic stop when Menne was neither the driver nor a passenger in the vehicle. Additionally, two fellow law enforcement officers, including one who lived near Menne, told Trooper Roark they thought she might be dealing drugs. Trooper Roark had a hunch that Menne might be involved in criminal activity, a bare suspicion. But, reasonable suspicion, not a hunch, is required before a person may be detained. The detention and subsequent search in the present case were illegal. Therefore, I dissent. BAKER, J., joins.